Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Notice to Applicant

This non-Final Office Action is in response to Application Serial 15/883,747.  Examiner on December 10, 2020 filed a Final Action, in response, Applicant traversed the Office Action rejections.  Claims 1-5, 9-22 are pending in this application and have been rejected below.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021  has been entered.


Information Disclosure Statement

The information disclosure statements (IDS) filed on February 10, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and was considered by the Examiner.



Response to Amendment

Claims 1-5, 9-22 are pending in this application. The claims 6-8 are cancelled.

The claims 1-5, 9-20  and 21-22 are remain interpreted under 35 U.S.C. 112(f) Applicant’s arguments regarding the interpretation under 35 U.S.C 112(f) are not persuasive.  The interpretation under 35 U.S.C 112(f) regarding 1-5, 9-20  and 21-22  are pending. 

The claims 1-5, 9-20  and 21-22 are remain rejected under 35 U.S.C. 112(b) Applicant’s arguments regarding the rejection under 35 U.S.C 112(b) are not persuasive.  The rejection under 35 U.S.C 112(b) regarding 1-5, 9-20  and 21-22  are pending. 

The 35 U.S.C. 101 rejections of claims 1-5, 9-22 have been fully considered in light of the 2019 PEG. The Applicant’s arguments are not persuasive, the claims are examined in the 35 U.S.C. 101 rejection, see below.
 
The claims 1-5, 9-22 are rejected under 35 U.S.C. 103. Applicant’s arguments regarding claims 1-5, 9-22 are not sufficient to overcome the 35 USC 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on December 10, 2020, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

Claim Rejections -35 U.S.C. 112 

On pages 9-10, Applicant traverse, “…the term “rules module”…” and “ Applicant disagrees with this interpretation , and reiterates the reasoning …. There is a strong presumption that terms without the word “means” are not interpreted in this way (MPEP 2181), and the term would have been understood to a person having ordinary skill in the art…,” and “… the Applicant respectfully resubmits that at least in view of this evidence the rejection under 112 should withdrawn, even if that term were construed as means-plus-function...”.

Examiner respectfully disagrees. The claims 1-5, 9-20  and 21-22 are remain interpreted under 35 U.S.C. 112(f)  , Examiner notes, the  “rules module” is not clamed in the Applicant’s arguments, but what is claimed in the Applicant’s claims are “ … a rule engine module …” . 

As explained, in the rejection mailed December 10, 2929, in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rules engine module configured to carry out a set of inventory audit rules, …” in claim 1 and claim 21.

The claims 1-5, and 9-22 remain interpreted  under 35 U.S.C  112 (f).


On pages 9-10, Applicant traverse, “…rules engine module is given a specific reference number 102, in the specification of the application as filed. …. Accordingly, there is ample disclosure of the “corresponding structure, material, or acts” of the claim elements and the Applicant respectfully requests withdrawal of the rejections under 35 U.S.C 112. …”.

Examiner respectfully disagrees. Examiner submits the Applicant’s specification,  Figure 1 and Figure 2, showing a figure of elements does not require any particular structure. The figure displaying element 102, could be a display of hardware or a display of a software module. It is unclear from the specification what structure is embodied, specifically being, is element 102 hardware or is element 102 a software module? The claims 1 and 21 are rejected under 35 U.S.C. 112(b. The claims 2-20 are dependent on claims 1, and further narrow the claim 1, and thus are rejected for the same reasons as claim 1. Claim 22 is dependent on claim 21 , and further narrows the limitations of claims 22, and thus claims 22 is rejected for similar reasons as claim 21. 


Claim Rejections -35 U.S.C. 101 
On pages 10-12, Applicant submits, “… the Office Action argues that the structures in the claim "do not integrate the exception into a practical application of the exception." But whether the structures integrate the exception into a practical application is only relevant under Step 2A, Prong Two of the analysis. This response is therefore not actually responsive to Applicant's contention, which was (and is) that the claims are not "directed to" an abstract idea in the first place. "Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which  are eligible and do not require further eligibility analysis)." Response filed September 8, 2020 at p. 11 (quoting MPEP § 2106.04(II)(a)(1)) (emphasis in original).  An invention "is not [rendered] unpatentable simply because it contains a law of nature or a mathematical algorithm." Parker v. Flook, 437 U.S. 584, 590 (1978) (emphasis added). Instead, the analysis turns on whether the invention is limited to "an application of [an unpatentable principle] to a known structure or process." Diamond v. Diehr, 450 U.S. 175, 187 (1981) (emphasis in original). The Office Action now asserts that "Examiner submits, the claims 1-5, 9-22 are directed to a certain method of organizing human activity and mental processes." Applicant traverses this on the grounds that the claims are clearly not "directed to" mental processes, and they do not even "contain" them. …” and “…to the extent that the claims are allegedly directed to "mental processes," the claims recite several distinct, structural devices, and communications there between that cause a corresponding display on each of a plurality of devices based on both the detected OSCA and the rules engine and perpetual inventory. There would be no point to mentally creating such a task list (even if a person could somehow mentally obtain optical and weight data from various locations, which Applicant submits they could not).”, and  “…the claimed invention if implemented as a mental process would both lack the claimed inputs and fail to produce the claimed outputs. The Office Action asserts, without explanation, that these are "pre and post-solution data gathering operations, which is insignificant extra-solution activity." But they are not "extra-solution activity" at all they are a system of structure that are required to provide the solution as claimed. 

Accordingly, Applicant respectfully submits that the Office has failed to demonstrate that the claims are "directed to" an abstract idea at all….”

Examiner respectfully disagrees with the Application. The claims 1-5, 9-20 and 21-22 are examined in light of the PEG 2019 Revised Guidance. Examiner submits, the claims 1-5, 9-20  and 21-22, when examined under 35 U.S.C. 101 Step 2A Prong 1, when viewed in combination, recite an abstract idea. 

The claims 1-and  21  recite “ communicating …on-shelf customer availability (OSCA)  of a product, product position and product orientation …communicate  OSCA  of a product and product position,…, present… audit task lists…., and ….carry out a set of inventory audit rules  ... based on at least one of the product perpetual inventory data, the …OSCA, the product position, and the product orientation; and …audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation  obtained….”, and thus, the claims recite rules associated with the sales activities, and therefore, the claims are directed to,  commercial or legal interaction (including agreements in the form of contracts legal obligation advertising , marketing or sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and therefore, the claims are directed to the abstract grouping of a certain method of organizing human activity.  

The claims 1-and  21 . recite, “….based on weight distribution on a shelf ….; perpetual inventory data … the set of inventory audit rules”, and therefore, the claims recite an evaluation.  The concepts of determine a weight distribution on a shelf, consistent inventory and prioritizing a product based on history are concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and 
 
The dependent claims 2-5 and 9-20 further narrow the independent claims 1. The dependent claim 22 further narrow claim 21.

The claims  1-5, 9-20 and 21-22 are directed to an abstract  idea and thus the claims are rejected under 35 U.S.C. 101 Step 2A prong 1.

On pages 11-14 , Applicant submits, “… there would be no point to mentally creating … a task list (even if a person could somehow mentally obtain optical and weight data from various locations, which Applicant submits they could not). … That is, the claimed invention if implemented as a mental process would both lack the claimed inputs and fail to produce the claimed outputs. The Office Action asserts, without explanation, that these are "pre and post-solution data gathering operations, which is insignificant extra-solution activity." But they are not "extra-solution activity" at all they are a system of structure that are required to provide the solution as claimed….” and  “…Applicant submits that analysis in the Office Action expands the rule in MPEP § 2106.05(h) beyond its actual scope. MPEP § 2106.05(h) cites to caselaw that stands for the proposition that "adding token postsolution components did not make the concept patentable" (citing Bilski v. Kappos, 561 U.S. 593, 612 (2010)). … In the instant application, however, the recited structures are not "insignificant postsolution components" - in fact, they are not even "postsolution." Rather, the claimed "optical detection subsystem" is a structural element that is critical to  providing optical OSCA detection; 
"	The claimed "weight detection subsystem" is a structural element that is critical to  providing weight-based OSCA detection; 

The claimed "plurality of handheld devices each having a display" are structural  elements that are critical to providing the output of the system. 

Applicant …  contends that not a single one of the optical, weight, or host devices are generic computer structures, nor are the plurality of handheld devices. Each of these structures corresponds to a specific feature of the claims that cannot be performed by a generic computer structure, nor is their combination used to perform well-understood or routine functions. 

Accordingly, Applicant respectfully requests withdrawal of the rejection under 2A Prong 2, as the facts do not support the conclusion in the Office Action. 
Claims 2-5 and 9-22. 

The arguments above with respect to claim 1 apply equally to the other claims, and are not repeated herein. Each of the pending claims is not "directed to" an abstract idea, and none of the pending claims even contain organization of human activity. Even if this were the case, the structure in each claim is far beyond that required to conduct insignificant post-solution activity; rather, these structures are an integral part of the solution itself. 

	Examiner respectfully disagrees with the Applicant’s arguments.  The Examiner, has considered the claims  1-5, 9-22, in light of the Revised 2019 PEG Guidance.  The claims limitations are not indicative of integration into a practical application.  

Examiner agrees with the Applicant, statement,” the recited structures are not “insignificant postsolution components.” “Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process.” MPEP 2106.05(g). Examiner submits the structures of the claimed “optical detection subsystem”,  the claimed “weight detection subsystem,” and the claimed “plurality of handheld devices”  are additional elements claimed as insignificant pre-solution components because these components communicate or present information, which gathers data for use in the claim limitations that follow. The  claims  1-5, 9-22 add insignificant extra-solution activity to the judicial exception, and therefore, the limitations are not indicative of integration into a 


Examiner submits, the evaluation of the structures of the additional elements corresponding to specific features of claims performing well understood or routine functions are evaluated in Step 2B.   Applicant argued “ … not a single one of the optical, weight, or host devices are generic computer structures, nor are the plurality of handheld devices. Each of these structures corresponds to a specific feature of the claims that cannot be performed by a generic computer structure, nor is their combination used to perform well-understood or routine functions.”  Examiner submits, the additional elements were not evaluated for “performing well understood or routine functions …”  functions in Step 2A Prong 2, however, this inquiry of the analysis is reserved for Step 2B.   



Claim Rejections -35 U.S.C. 103 

On pages 14-15, Applicant traverses,”… claims 1-5 and 9-22 are rejected over G3 in view of Grabovski. The rejections, however, rely on an interpretation of G3 that is unsupported, and relies on a rejection of Applicant's specification, not the actual claims. 
The Office Action states that "Examiner submits, the Applicant's specification discloses 'an optical detection subsystem including an optical sensor and configured to ... communicate realtime on-shelf customer availability (OSCA)" and concludes that G3 at slide 11 teaches collecting such retail data. But what the claim actually recites is "an 
Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1, because the combination of references does not present a prima facie case of obviousness. The remaining claims 2-5 and 9-22 are allowable over G3 and Grabovski along parallel reasoning. 

In light of the Applicant’s arguments and the claims 1-5 and 9-22, the  Examiner has updated the 35 U.S.C. 103 rejection.  Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009]. Glasgow teaches shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine dispatching a robot and completing  task dynamically in a retail environment, as taught by Grabovski, with pressure sensor in a shelf can detect the weight, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data such as weight and optical data, Glasgow [039].

The claims 1-5 and 9-22 are rejected under 35 U.S.C. 103, see below.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder rules engine module configured to carry out a set of inventory audit rules, …” in claim 1 and claim 21.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 , 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

Claim 1 ( and similarly claim 21)  recites the limitations “rules engine module configured to carry out a set of inventory audit rules, ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “rules engine module ” coupled with functional language “configured to carry out a set of inventory audit rules …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.

Claims 2-5, 9-20 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-5, 9-20 are rejected for the reasons set forth above regarding claim 1 as a result.

Claim 22 depends on claim 21  and do not cure the aforementioned deficiencies of claim 1, and thus, claim 22 is/are rejected for the reasons set forth above regarding claim 1 as a result.


Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Claim Rejections  - 35 USC§  101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea without significantly more.

Claims 1-5, 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1 and similarly claim 21 ) recites “… communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation … communicate OSCA of a product and product position based on weight distribution on a shelf, … present one of a plurality of different dynamic audit task lists in the … product perpetual inventory data;  … carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data,  the realtime OSCA,  the product position, and the product orientation; … to build the plurality of different dynamic audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation obtained …”. Claims 1-5, 9-22, in view of the claim limitations, are directed to the abstract idea of communicating on-shelf customer availability, product position, and product orientation, based on product distribution on a shelf, presenting an audit task list and the audit rules comprising a prioritization based on product perpetual inventory, and building an audit task list based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation … communicate OSCA of a product and product position based on weight distribution on a shelf, … present one of a plurality of different dynamic audit task lists in the … product perpetual inventory data;  … carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data,  the realtime OSCA,  the product position, and the product orientation; … to build the plurality of different dynamic audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation obtained;…” therefore, each of these limitations are recite product inventory based on distribution on a shelf, and building an audit list, and thus, the claims are directed to commercial interactions ( including marketing or sales activities or behaviors business relations and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instruction)  and thus, the claims are directed to a certain method of organizing human activity. 

Further, the claims are directed to evaluating based on weight distribution on a shelf ….; perpetual inventory data … the set of inventory audit rules”, and therefore, the claims recite an evaluation.  The concepts of determine a weight distribution on a shelf, consistent inventory and prioritizing a product based on history are concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and thus, the claims are directed to the abstract grouping of mental processes.

Accordingly, the claims are directed a certain method of organizing human activity and a mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously, based on optically detected information”; “a weight detection subsystem 
 In addition, these additional elements merely generally link the abstract idea to a field of use, namely a generic computing environment. Furthermore, with respect to the optical detection subsystem and the weight detection subsystem limitations communicating, receiving, obtain(ed), prompt, and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception are not indicative of integration into a practical application. – See MPEP 2106.05(g). 
Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5, 9-22 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), - See MPEP 2106.05 (f).  Generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea. – see MPEP 2106.05(h).  Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea –see MPEP 2106.05(f).
  
Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).  

In addition, as noted above, with respect to the receiving, obtain(ed), prompt, and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-5,9-20, and 22 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the cl-aimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be Shah 90

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-19, 21, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski (US 2014/0,136,255) in view of Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1)..

Regarding Claim 1, (Original)

Grabovski teaches:
An inventory auditing management system … configured to autonomously communicate realtime

Grabovski [010]  teaches an inventory auditing management system  that assigns tasks on a rolling real-time basis  

Grabovski does not teach:
“…. an optical detection subsystem including an optical sensor … on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information;…”


Shah teaches:
An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information; 

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]

Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by 




Grabovski teaches:
“…subsystem including …  sensor and configured to autonomously communicate …  distribution on a shelf, …” 


Although highly suggested, Grabovski does not explicitly teach:
“… weight detection …  a weight sensor and configured to … OSCA of a product and product position based on weight …”

Glasgow teaches:
“… a weight detection subsystem including a weight sensor and configured to autonomously communicate OSCA of a product and product position based on weight distribution on a shelf…”


Glasgow [039] discloses For example, a pressure sensor in a shelf can detect the weight and footprint of an item., Glasgow [039],[047].


Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures 


Grabovski teaches:
… a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display; 


Grabovski [044] teaches monitoring status information.; Grabovski [0047] teaches status information particularly relevant to warehouse task management, include: "Zone", "lane", "aisle", "area", "building", and "floor". Such information can be tracked as a warehouse picker performs his assigned tasks by, for example, equipping him with a handheld scanner device with location detection functionality, or more simply, by placing location tags throughout the warehouse that the worker can scan and upload to a task manager.

Grabovski[0079] teaches with regard to its basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Any of the several types of handheld, wearable, and/or mobile digital devices now currently available can be used for this purpose, provided they are appropriately portable (particularly when performing 

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence (different task lists) from the incoming task sets received at the task source interface 110.; Grabovski [0034] The task performer interface 114 functions to transmit a personalized task to the task performer 20 in response to the receipt of an express or implied task request from the task performer.

Grabovski [Figure 4], [0065] As shown in FIG. 4, assignment can either be pulled directly from the master task sequence 26 to the worker 20 (i.e., method "B"), or indirectly through task sub-sequence 28 (i.e., method "A"). Grabovski teaches [Figure 6B], [077], teaches FIG. 6B, a prioritization agent can be used to effect a division of the master task sequence 26 into two task sub-sequences 28(A) and 28(B), from which individual tasks are assigned sequentially to two workers 20(A) and 20(B).

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079].


Grabovski teaches:
and a host device communicatively coupled to… , and each of the plurality of handheld devices, the host device including…

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]]

	
Although highly suggested, Grabovski does not explicitly teach:
the optical detection subsystem, the weight detection subsystem


Shah teaches:
“… the optical detection subsystem …”

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016].


Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009].



“… the weight detection subsystem …”

Glasgow [039] discloses For example, a pressure sensor in a shelf can detect the weight and footprint of an item., Glasgow [039],[047].



Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with dispatching a robotic system to image a set of shelving structures within the retail space, as taught by Shah, to track  stock level within a store, Shah [009]. Glasgow teaches shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine dispatching a robot and completing  task dynamically in a retail environment, as taught by Grabovski, with pressure sensor in a shelf can detect the weight, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data such as weight and optical data, Glasgow [039].



Although highly suggested, Grabovski does not explicitly teach:
an inventory database comprising product perpetual inventory data; 


Glasgow explicitly teaches:
an inventory database comprising product perpetual inventory data




Grabovski teaches providing task dynamically to worker in a retail environment.  Glasgow teaches  shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine the task dynamically to worker in a retail environment , as taught by Grabovski, These inventory tables indicating dynamic information that changes over time such as current inventory and a rate of use, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data, Glasgow [039].

	Shah further teaches 
“… perpetual inventory data …”

Shah [0110] teaches. the computer system can fuse availability of a product assigned to a particular slot, and amount of time the particular slot had been empty (an out-of stock time)., Shah [0110] –[0111].


Grabovski teaches providing task dynamically to worker in a retail environment.  Glasgow teaches  shelf detecting the weight of an item. It would have been obvious to combine before the effective filing date of the claimed invention to combine the task dynamically to worker in a retail environment , as taught by Grabovski, These inventory tables indicating dynamic information that changes over time such as current inventory and a rate of use, as taught by Glasgow, data to improve the accuracy of the identification of items based on sensor data, Glasgow [039]. Shah teaches fusing availability of products. It would have been obvious before the effective filing date to combine the teachings of Grabovski and 


“…a rules engine module configured to carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data, the realtime 

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks (instruction)--is received from a task generator 22a (rules engine); Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code (prioritization); Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.


Grabovski [011] teaches matching task to workers on a rolling  real-time basis, [008],[010],[011]

	Although highly suggested, Grabovski does not explicitly teach:
“…OSCA, the product position, and the product orientation …”

	Shah teaches:
“… OSCA, the product position, and the product orientation …”

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches inventory management in a retail environment.  Shah teaches a robotic system capturing images of shelving structures within a retail space.. It would have been obvious to combine before the effective filing date of the claimed invention to combine the inventory management , as taught by Grabovski, with process the images to determine the presences, positions, and/or orientations of products on shelves in the store, as taught by Shah, to track  stock level within a store, Shah [009].



Grabovski teaches:
an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the set of inventory audit rules and … obtained from the optical detection subsystem and the weight detection subsystem.


Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with 


Although highly suggested, Grabovski does not explicitly teach:
“… the product position, and the product orientation …”

	Shah teaches:
“… OSCA, the product position, and the product orientation …”

Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with determine the presences, positions, and/or orientations of products on shelves in the store, as taught by Shah, to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 2, (Original)

The system of claim 1, wherein the optical detection subsystem is a part of the handheld device.  


Grabovski [0079] teaches the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 3,  

 The system of claim 1, wherein the optical detection subsystem is a drone.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with optical detection, as taught by Shah, to track  stock level within a store, Shah [009].



Regarding Claim 4, (Original)

The system of claim 1, wherein the optical detection subsystem is one or more cameras arranged in a facility.  



Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 5,  (Original)

The system of claim 1, wherein the optical detection system is a robot and the optical sensor is a camera coupled to the robot
.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 6, (cancelled)



Regarding Claim 7, (cancelled)



Regarding Claim 8, (cancelled)





The system of claim 1, wherein each of the displays is configured to present the dynamic audit task list as a series of discrete tasks and receive input data in response to each discrete task.

Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.



Regarding Claim 10, (Original)

Grabovski teaches:
The system of claim 1, wherein … detect at least one of product quantity, product location, …..  


Although highly suggested, Grabovski does not explicitly teach:
“…wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.”

  
Shah teaches:
The system of claim 1, wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].




Regarding Claim 11, (Original)

The system of claim 1, wherein the product perpetual inventory data comprises a product location, and the inventory API is configured to build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations.

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

Grabovski [0023] teaches FIGS. 5A and 5B illustrate schematically worker travel routes through a warehouse 300 following route-unordered and route-ordered master task sequences 26, respectively.; Grabovski [026],[033] teaches the route optimization agent 118.; Grabovski [053] teaches Similarly, tasks likely to be performed in the same areas of a warehouse inventory (cf., "electronics) are grouped together, reducing travel time between work zones.

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]


 

 
Grabovski teaches:

The system of claim 1, wherein the inventory API is configured to build the plurality of different dynamic audit task lists …

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

(The task force interface 110 and the task performer interface 114 use API to communicate to the other computer components.)


Grabovski does not teach:
“… based at least in part on a product orientation detected by the optical sensor…” 

Shah teaches:
“… based at least in part on a product orientation detected by the optical sensor…” 


Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 13, (Original)

The system of claim 1, wherein at least one of the discrete tasks is a product stocking or fulfillment task.….  

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes 

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a particular product or SKU, or to restock certain shelves or bins. A "purchase order", requires the retrieval by "pickers" of the item(s) from inventory (in addition to other upstream and downstream order fulfillment tasks).



Regarding Claim 14, (Original)

The system of claim 5, wherein the product perpetual inventory data is updated as a result of the product stocking or fulfillment task.

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection 



Regarding Claim 15, (Original)

The system of claim 1, wherein the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device.  

Grabovski [079] teaches the basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager. Any of the several types of handheld, wearable, and mobile digital devices .  Portable digital devices, include, handheld RFID scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 16, (Original)

The system of claim 1, wherein at least one of the plurality of different dynamic audit task lists includes a set of binary questions

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).



Regarding Claim 17, (Original)

Grabovski teaches:

The system of claim 16, wherein the mobile electronic device is configured to prompt a user to address each of the set of binary questions.

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready 



Regarding Claim 18, (Original)

The system of claim 17, wherein the prompt comprises at least one of a visual prompt on5one of the displays, an audible prompt presented by the mobile electronic device, or a haptic prompt presented by the mobile electronic device.  

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", 



Regarding Claim 19,  (Original)

	Grabovski teaches:
The system of claim 1, wherein at least one of the rules comprises at least one of: a prioritization definition based on reconciling historical inventory errors; a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem and the weight detection subsystem; a prioritization definition based on a product weight distribution detected by the weight detection subsystem; a prioritization definition based on products or sections of products not inventoried recently; a prioritization definition based on products or sections of products requiring resolution of past inventory issues.


Grabovski [030] teaches  a task code-set for each of the extracted tasks is defined , the task-set including,  a priority code (e.g., deadline) as service classification, and a location code. ; Grabovski [051],[053] teaches scheduling a task to have a expedited priority  or having a low priority. 


Shah teaches:
“… a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem ….”

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016];  Shah teaches using a planogram to determine the location of items, Shah [015], [023], [025].



Grabovski teaches prioritizing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling a task to have a priority (e.g., expedited or low), as taught by 




Regarding Claim 21, (New) 

An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation based on optically detected information; a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API) to present one of a plurality of different dynamic audit task lists in the corresponding display; and a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: an inventory database comprising product perpetual inventory data; a rules engine module configured to carry out a set of inventory audit rules, at least one of the set of inventory audit rules comprising a prioritization definition based on at least one of the product perpetual inventory data, the realtime OSCA, the product position, and the product orientation; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the set of inventory audit rules and the OSCA of a product, product position, and product orientation obtained from the optical detection subsystem.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 21 is directed to an “an inventory auditing management system comprising: an optical detection subsystem including an optical sensor”, “optically detected information; a 



Regarding Claim 22, (New) 

The system of claim 21, wherein the optical detection subsystem is a drone.

[same as claim 3]




 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabovski (US 2014/0,136,255) in view of Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1) and Burnside (US 2013/0,048,724 A1).


Regarding Claim 20, (Original)

The system of claim 1, wherein at least one of the rules comprises checking for product in an inventory… location.




“… inventory overstock location….”

Burnside [002] teaches replacement items can be drawn from the :backroom or warehouse”

Grabovski teaches providing task dynamically to worker in a retail environment. Burnside teaches inventory surveys of depleted shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and worker task priority, as taught by Grabovski, with drawn from the :backroom: or warehouse to avoid depleted shelves , Burnside [002].



Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: NewWaveSensors (Smart Shelf (Short), 2011) discloses teaches optimized item level. prevents out of stock conditions. Provides information about backroom inventory.;  Dimech (Weight Sensing Shelves, 2015) discloses collecting analytics on shoppers behavior using sensors (weighted shelves, shelf, and cameras); Krishnamurthy (US 8,321,303 B1) teaches perpetual inventory retail product out-of-stock detection and checking the backroom; Cartwright (US 2015/0,009,013 A1) teaches the invention is deployed on a mobile device such as a tablet computer and used in conjunction with, but is not limited to a wireless, Bluetooth and internet based services, or a browser and uses asset information repositories and API’s.; G3 Communications, et al. (Why You Need Sensor Fusion in Your 2016 Retail Analytics Strategy, 2015) at  teaches cameras and electronic shelving in retail.; Rosado “ (Supervised learning for Out-of-Stock detection in panoramas of retail shelves,, 2016)  illustrates camera cart shoot images of shelf to identify stock conditions; Higa (Robust estimation of product amount on store shelves from a surveillance camera for improving 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.L.L./Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623